UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 25, 2012 Harleysville Savings Financial Corporation (Exact name of registrant as specified in its charter) Pennsylvania 000-29709 23-3028464 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 271 Main Street, Harleysville, Pennsylvania 19438 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (215) 256-8828 Not Applicable (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On January 25, 2012, Harleysville Savings Financial Corporation (the “Company”) issued a press release announcing its results of operations for the quarter ended December 31, 2011. A copy of the press release, dated January 25, 2012, is included as Exhibit 99.1 and is incorporated herein by reference. Item 5.07 Submission of Matters to a Vote of Security Holders. (a) An Annual Meeting of Stockholders of the Company was held on January 25, 2012. (b) There were 3,769,312 shares of common stock of the Company eligible to be voted at the Annual Meeting and 3,006,057 shares represented in person or by proxy at the Annual Meeting, which constituted a quorum to conduct business at the meeting. The items voted upon at the Annual Meeting and the vote for each proposal were as follows: 1.Election of directors for a three year term: FOR WITHHELD BROKER NON-VOTES George W. Meschter James L. Rittenhouse Thomas D. Clemens 7,020 2.To ratify the appointment of ParenteBeard LLC as the Company’s independent registered public accounting firm for the year ending September 30, 2012. FOR AGAINST ABSTAIN Each of the nominees were elected as directors and the proposal to ratify the appointment of ParenteBeard LLC as the Company’s independent registered public accounting firm for the year ending September 30, 2012 was adopted by the stockholders of the Company at the Annual Meeting. (c) Not applicable. 2 Item 8.01 Other Events. On January 25, 2012, the Company issued a press release announcing that the Board of Directors of the Company declared a quarterly cash dividend on the outstanding common stock of the Company. A copy of the press release, dated January 25, 2012, is included as Exhibit 99.1 and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits (a)Not applicable. (b)Not applicable. (c)Not applicable (d)The following exhibits are included with this Report: Exhibit No.Description 99.1Press Release, dated January 25, 2012 * This information, including the press release filed as Exhibit 99.1, shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 nor shall it be deemed to be incorporated by reference in any filing under the Securities Act of 1933. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. HARLEYSVILLE SAVINGS FINANCIAL CORPORATION By:/s/ Brendan J. McGill Name:Brendan J. McGill Title:Executive Vice President and Chief Financial Officer Date:January 25, 2012 4
